Notice of Pre-AIA  or AIA  Status
           The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action 

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compound convex surface (cited in claims 8 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejection – Nonstatutory Double Patenting
1.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.        Claims 1-3, 5-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,377,619. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope (i.e. without at least the limitation of “an exposed portion of the anvil extending from the raised portion, wherein the exposed portion of the anvil is curved”).

Claim Rejection - pre-AIA  35 U.S.C. 102(b)

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.       Claims 1-4 and 12-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Straus (U.S. Patent No. 3,659,343). 
          Regarding claim 1, Straus discloses a cutting apparatus comprising: 
a first arm (12) and an opposable second arm (13);  
a first blade (22) coupled to an inner surface (S1, see Fig.2 as annotated below) of the first arm (12); 
a first cutting surface (23) coupled to an inner surface (S2) of the second arm (13);
wherein at least a portion (i.e. the cutting edge) of the first blade (22) is sized and dimensioned to physically contact at least a portion (i.e. the top portion) of the first cutting surface (23); and 
a piercer (15/16) having a blunted tip and coupled to the inner surface (S2) of the second arm (13).

    PNG
    media_image1.png
    435
    1021
    media_image1.png
    Greyscale

Regarding claims 2 and 13, Straus' first and second arms (12,13) are composed of a continuous piece of plastic (see column 2, lines 3-6).  
Regarding claims 3 and 14, Straus’ first arm (12) is continuous with the second arm (13, see Fig.2). 
Regarding claims 4 and 16, Straus shows a second blade (17) coupled to the inner surface (S1) of the first arm (12).
           Regarding claim 12, Straus discloses a cutting apparatus comprising: 
a first arm (12) and an opposable second arm (13);  
a first blade (22) extending from an inner surface (S1, see annotated Fig.2) of the first arm (12); 
a first cutting surface (23) extending from an inner surface (S2) of the second arm (13);
wherein at least a portion (i.e. the cutting edge) of the first blade (22) is sized and dimensioned to physically contact at least a portion (i.e. the top portion) of the first cutting surface (23); and 

Regarding claim 15, Straus’ first blade (22) is flat.

Claim Rejection - pre-AIA  35 U.S.C. 103(a)
1.       The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.       Claims 5, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Straus (U.S. Patent No. 3,659,343) in view of Votolato (U.S. Patent No. 6,658,742).
Regarding claims 5, 11 and 20, Straus’ cutting apparatus as modified above shows all the claimed structure except the cutting surface (23) is not curved or does not comprise a rounded raised portion (with respect to the inner surface of the second arm 13).  
          Votolato ‘742 shows a cutting apparatus (10) comprising a blade (28) cooperating with a cutting surface (32) which comprises a rounded/curved raised portion (i.e. a convex bubble surface, see Fig.1).
          Thus, it would have been obvious to one skilled in the art to modify Straus by having the cutting surface (23) formed as a rounded raised portion to increase the life of the cutting surface (23) as taught by Votolato. 
s 6-8 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Straus (U.S. Patent No. 3,659,343) in view of Votolato (U.S. Patent No. 6,658,742) and Herbst (U.S. Patent No. 6,966,244).
Regarding claims 6 and 17, Straus’ cutting apparatus as modified above shows all the claimed structure except the cutting surface (23) does not comprise a rounded raised portion (with respect to the inner surface of the second arm 13).  
          Votolato shows a cutting apparatus (10) comprising a blade (28) cooperating with a raised cutting surface (32) to facilitate cutting.
          Therefore, it would have been obvious to one of ordinary skill in the art to modify Straus by having the cutting surface (23) raised to increase the life of the cutting surface (23) as taught by Votolato.
           It is noted Straus as modified above lacks an anvil that is partially enclosed by the raised portion of the cutting surface (23). 
          Herbst shows a separately formed anvil (26) at least partially enclosed by an enclosing portion (20, see Fig.9) and made of a material (tungsten-carbide) that is more durable than the enclosing portion (20, i.e. plastic or fiberglass).
          In view of Herbst’s teaching, it would have been obvious to one skilled in the art to further modify Straus by using a separately formed anvil partially enclosed by the raised cutting surface (23) for the advantage of prolonging the life of the cutting apparatus. 
         Regarding claims 7 and 18, Straus as modified has a long axis of the first blade (22) parallel to a long axis of the anvil as taught by Herbst (note blade 24 and anvil 26 in Herbst’s Figs.2 and 9). 
Regarding claims 8 and 19, Votolato shows the raised portion (32) being a convex surface.  Therefore, it would have been obvious to one skilled in the art to further modify Straus by providing the anvil (which is partially enclosed by the raised portion 23 as modified) to have a convex surface conforming to that of the raised portion (23).  To any extent the convex surface of modified Straus does not look like a “compound” convex surface, Examiner notes that such convex surface can come in an infinite variety of shapes and still performs the same function.  There is no criticality to the exact shape, so long as it performs the requisite function.  As set forth by the court in In re Dailey, 149 USPQ 47, CCPA 1966 and discussed in MPEP 2144.04 IV (B), the exact shape of an object is only patentable inasmuch as it has function not shown by the prior art.  In this case, the general concept of having a convex surface for contacting a cutting blade during cutting is clearly displayed by Straus as modified, and it would have been obvious to one of ordinary skill in the art to have made the convex surface of modified Straus of most any shape, including “compound” convex shape, so long as it performs the function of contacting the blade cutting edge to facilitate cutting.    
4.      Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Straus (U.S. Patent No. 3,659,343) in view of Bosworth et al. (U.S. Patent Application Publication No. 2008/0134517, hereinafter “Bosworth”).
          Regarding claims 9 and 10, Straus does not explicitly mention the blade being made of “steel” or ceramic.  
          Bosworth teaches using commercially available materials such as “steel” or “ceramic” for a blade (see paragraph [0021], lines 10-13).
In re Leshin, 125 USPQ 416.   

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724